

EXHIBIT 10(h)
 
Amended and Restated
 
Progress Energy, Inc.
 
Restoration Retirement Plan
 
Carolina Power & Light Company established the Carolina Power & Light Company
Restoration Retirement Plan (the “Plan”), effective as of January 1, 1998
(“Effective Date”), which was subsequently amended and restated as of January 1,
1999, January 1, 2000, July 10, 2002, January 1, 2005, January 1, 2007 and
January 1, 2008.  The Sponsor hereby amends and restates the Plan effective as
of July 13, 2011.  The terms of the amended and restated Plan shall govern the
payment of any benefits commencing after July 13, 2011.
 
ARTICLE I

 
PURPOSE
 
The purpose of the Plan is to provide a means by which certain employees may be
provided benefits which otherwise would be provided under the Retirement Plan,
in the absence of certain restrictions imposed by applicable law on benefits
which may be provided under the Retirement Plan.  The Plan is intended to
constitute a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Code.  Accordingly, the Plan and all Plan
benefits shall be administered in accordance with Section 409A, related
regulations and other guidance (“Section 409A”), notwithstanding any provisions
of the Plan to the contrary.   The Plan also is intended to constitute an
unfunded retirement plan for a select group of management or highly compensated
employees within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, as amended.
 
ARTICLE II

 
DEFINITIONS
 
Capitalized terms which are not defined herein shall have the meaning ascribed
to them in the Retirement Plan.
 
2.1 “Actuarial Value” shall mean an equivalent lump sum value as of the Benefit
Commencement Date using the average 30-year Treasury Rate for the month of
August immediately preceding the calendar year the determination is made and the
GAR 94 mortality table (50% male, 50% female).
 
2.2 “Affiliated Company” shall mean any corporation or other entity that is
required to be aggregated with the Sponsor pursuant to Sections 414(b), (c),
(m), or (o) of the Code, but only to the extent so required.
 
2.3 “Benefit Commencement Date” shall mean the first day of the month following
the Termination of the Participant.  Notwithstanding the foregoing, payments
with respect to a
 
 
 

--------------------------------------------------------------------------------

 
 
Participant who is a Key Employee shall not begin earlier than the date that is
six months after the date of Termination of the Participant (or, if earlier, the
date of death).
 
2.4 “Board” shall mean the Board of Directors of the Sponsor.
 
2.5 “Change in Control” shall occur on the earliest of the following dates:
 
(a) the date any person or group of persons (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934), excluding employee benefit
plans of the Sponsor, becomes, directly or indirectly, the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Securities Act of 1934) of
securities of the Sponsor representing twenty-five percent (25%) or more of the
combined voting power of the Sponsor’s then outstanding securities (excluding
the acquisition of securities of the Sponsor by an entity at least eighty
percent (80%) of the outstanding voting securities of which are, directly or
indirectly, beneficially owned by the Sponsor); or
 
(b) the date of consummation of a tender offer for the ownership of more than
fifty percent (50%) of the Sponsor’s then outstanding voting securities; or
 
(c) the date of consummation of a merger, share exchange or consolidation of the
Sponsor with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Sponsor outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) more than
sixty percent (60%) of the combined voting power of the voting securities of the
Sponsor or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or
 
(d) the date, when as a result of a tender offer or exchange offer for the
purchase of securities of the Sponsor (other than such an offer by the Sponsor
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who are Continuing Directors cease for any reason to
constitute at least two-thirds (2/3) of the members of the Board; or
 
(e) the date the shareholders of the Sponsor approve a plan of complete
liquidation or winding-up of the Sponsor or an agreement for the sale or
disposition by the Sponsor of all or substantially all of the Sponsor’s assets;
or
 
(f) the date of any event which the Board determines should constitute a Change
in Control.
 
A Change in Control shall not be deemed to have occurred until a majority of the
members of the Board receive written certification from the Committee on
Organization and Compensation of the Board that such event has occurred.  Any
determination that such an event has occurred shall, if made in good faith on
the basis of information available at that time, be conclusive and binding on
the Board, the Sponsor, the Company, the Participants and their beneficiaries
for all purposes of the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
2.6 “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
2.7 “Committee” shall mean a committee selected by the Plan Administrator to
hear claim disputes under Article IV of the Plan.
 
2.8 “Company” shall mean Progress Energy, Inc. or any successor to it in the
ownership of substantially all of its assets and each Affiliated Company that,
with the consent of the Board, adopts the Plan and is included in Appendix A, as
in effect from time to time. Appendix A shall set forth any limitations imposed
on employees of Affiliated Companies that adopt the Plan including any
limitations on benefit accruals, notwithstanding any provision in the Plan to
the contrary.
 
2.9 “Compensation and Benefit Limitations” shall mean (a) the limitation on
compensation under the Retirement Plan in accordance with Section 401(a) (17) of
the Code and (b) any limits on benefits paid under the Retirement Plan that are
necessary for compliance with Section 415 of the Code.
 
2.10 “Continuing Directors” shall mean the members of the Board as of January 1,
2007; provided, however, that any person becoming a director subsequent to such
date whose election or nomination for election was supported by 75 percent or
more of the directors who then comprised Continuing Directors shall be
considered to be a Continuing Director.
 
2.11 “Deferrals” shall mean a Participant's deferrals of compensation under the
MDCP to the extent not utilized in calculating a Participant's Accrued Benefit
under the Retirement Plan.
 
2.12 “Eligible Employee” shall mean any member of the Retirement Plan who is not
a Participant in the Sponsor's Supplemental Senior Executive Retirement Plan and
who has not retired or terminated his or her employment with the Company prior
to the Effective Date.
 
2.13 “Key Employee” shall mean a Participant who is a “key employee” as defined
in Section 416(i) of the Code, but determined without regard to paragraph 5
thereof or the 50 employee limit on the number of officers treated as key
employees.
 
2.14 “MDCP” shall mean the Progress Energy, Inc. Amended and Restated Management
Deferred Compensation Plan.
 
2.15 “Participant” shall mean an Eligible Employee who participates in the Plan
pursuant to Article III. An Eligible Employee shall remain a Participant under
the Plan until the earlier of (a) all amounts payable on his or her behalf under
the Plan have been paid, (b) the Eligible Employee no longer has a Restoration
Accrued Benefit, (c) the Eligible Employee has a Termination without a Vested
Restoration Accrued Benefit, or (d) the Eligible Employee becomes a Participant
in the Sponsor’s Supplemental Senior Executive Retirement Plan.
 
2.16 “Restoration Accrued Benefit” shall mean, as of any determination date, the
excess of (a) a Participant’s Accrued Benefit calculated under the Retirement
Plan (1) assuming a Participant’s Compensation under the Retirement Plan
includes Deferrals of a Participant and (ii) without regard to the Compensation
and Benefit Limitations, over (b) a Participant’s Accrued
 
 
3

--------------------------------------------------------------------------------

 
 
Benefit calculated under the Retirement Plan. For purposes of this Section 2.16,
a Participant's Accrued Benefit for purposes of clauses (a) and (b) above shall
be calculated in the form of a Single Life Annuity for a Participant who does
not have a Spouse and in the form of a 50% Qualified Joint and Survivor Annuity
for a Participant who has a Spouse, with such calculation performed without
regard to any other form of benefit elected by a Participant under the
Retirement Plan.
 
2.17 “Retirement Plan” shall mean the Progress Energy Pension Plan, as it may be
amended from time to time, or any successor plan.
 
2.18 “Sponsor” shall mean Progress Energy, Inc.
 
2.19 “Spouse” shall mean the spouse of a Participant as would be determined at
the applicable time under the definition of Spouse in the Retirement Plan (or
any successor provisions).
 
2.20 “Termination” shall mean “separation from service,” as defined for purposes
of Section 409A.
 
2.21 “Vested Restoration Accrued Benefit” shall mean a Participant’s Restoration
Accrued Benefit when the Participant becomes fully vested under the provisions
of the Retirement Plan (or any successor provisions) or as provided in Article
VI of the Plan.
 
Unless the context clearly indicates to the contrary in interpreting the Plan,
any references to the masculine alone shall include the feminine and the
singular shall include the plural.
 
ARTICLE III

 
PARTICIPATION AND BENEFITS
 
3.1 Participation. An Eligible Employee will participate in the Plan when he or
she has a Restoration Accrued Benefit.
 
3.2 Amount of Benefit Payable. Subject to the forfeiture provisions of Section
3.4 and lump sum payment provisions of Section 3.5 of the Plan, a Participant
who becomes eligible for the payment of a benefit under the Retirement Plan,
shall be entitled to monthly benefit payments commencing within sixty days of
the Benefit Commencement Date.  The monthly payment shall be in the form of a
Single Life Annuity if the Participant has no Spouse and in the form of a 50%
Joint and Survivor Annuity if the Participant has a Spouse, with the Spouse
determined at the Benefit Commencement Date entitled to any survivor benefit
upon the death of the Participant.
 
3.3 Pre-Retirement Death Benefit. Subject to the provisions of Section 3.5, if a
surviving Spouse of a deceased Participant would have been eligible for a
pre-retirement death benefit under the Retirement Plan (i.e., the Spouse being
married to the Participant for a one-year period prior to the date of death),
then upon such Participant’s death, such Spouse shall be entitled to a monthly
benefit payment under the Plan equal to the amount, if any, by which (a) exceeds
(b) each month, where (a) is the Spouse’s monthly death benefit that would be
payable in accordance with the provisions of the Retirement Plan determined as
if (i) the Participant’s
 
 
4

--------------------------------------------------------------------------------

 
 
Compensation under the Retirement Plan included Deferrals and (ii) the
Compensation and Benefit Limitations did not apply, and (b) is the monthly death
benefit payable under the Retirement Plan, and assuming for purposes of clauses
(a) and (b) that the Spouse elected a monthly annuity as a death benefit under
the Retirement Plan commencing on the same date as the pre-retirement death
benefit is payable to the Spouse under this Plan.  The pre-retirement death
benefit under this Plan shall commence within sixty days of the first day of the
month following the Participant’s death, and shall continue on the first day of
each month thereafter for the life of the Spouse.
 
3.4 Other Termination of Employment; Forfeitures. Neither Eligible Employees,
Participants nor their Spouses or Beneficiaries are entitled to any benefits
under the Plan except as otherwise provided in this Article III and under
Article VI of the Plan. Any Participant who terminates employment with the
Sponsor and any of its Affiliated Companies without being 100% vested under the
Retirement Plan shall not be eligible to receive any benefits under the Plan and
shall forfeit his or her Restoration Accrued Benefit. Any Participant ceasing to
be an Eligible Employee because he or she becomes a Participant in the
Supplemental Senior Executive Retirement Plan shall forfeit his or her
Restoration Accrued Benefit.
 
Notwithstanding any other provision of the Plan, no benefit shall be payable
under the Plan with respect to an Eligible Employee whose employment with the
Sponsor or any of its Affiliated Companies is terminated for Cause. As used
herein, the term “Cause” shall be limited to (a) action by the Eligible Employee
involving willful malfeasance having a material adverse effect on the Sponsor or
any of its Affiliated Companies (b) substantial and continuing willful refusal
by the Eligible Employee to perform the duties ordinarily performed by an
employee in the same position and having similar duties as the Eligible
Employee, (c) the Eligible Employee being convicted of a felony, or (d) willful
failure to comply with the Sponsor or the applicable Affiliated Company's Code
of Conduct or other Policy or Procedure.
 
3.5 Lump Sum Payments. The Committee shall provide for the payment under the
Plan of a cash lump sum amount in lieu of the annuity otherwise payable under
Sections 3.2 or 3.3, if the annuity amount to be paid is less than $500 per
month.  For a Participant (or spouse) whose benefit under the Retirement Plan is
based upon the Participant’s Cash Balance Account, the lump sum shall be equal
to what the Restoration Accrued Benefit would be if “Cash Balance Account” were
substituted for “Accrued Benefit” in Section 2.15 and Restoration Accrued
Benefit referred to a dollar amount. For a Participant (or spouse) whose benefit
under the Retirement Plan is based on the Final Average Pay Formula Pension, the
lump sum shall be equal to the Actuarial Value of the annuity payments that
would otherwise be made to the Participant (or spouse) under Sections 3.2 or
3.3, as the case may be.  Notwithstanding the foregoing, no lump sum payment
shall be made under the Plan unless (i) the payment accompanies the termination
of the entirety of the Participant’s interest in the Plan; (ii) the payment is
made on or before the later of (A) December 31 of the calendar year in which the
Termination of the Participant occurs, or (B) the date that is 2 ½ months after
the Termination of the Participant; and (iii) the payment is not greater than
$75,000.
 
3.6 Payments to Key Employees.  In the event the Benefit Commencement Date under
this Plan of a Participant who is a Key Employee shall be delayed for six months
following the Termination of the Participant as provided in Section 2.3, the
Participant (if then
 
 
5

--------------------------------------------------------------------------------

 
 
living) shall receive a lump sum payment as of the first day of the seventh
month following the Termination in an amount equal to six times the monthly
payment due to the Participant under this Plan, in addition to the monthly
payment then due to the Participant.  If the Participant dies following
Termination but prior to the commencement of payments under this Plan, the
Participant’s surviving Spouse, if any, shall be entitled to receive the same
death benefit payable in the event the Participant had commenced receiving
benefit payments as of the first day of the month prior to his death.
 
ARTICLE IV

 
PLAN ADMINISTRATION
 
4.1 Administration.  The Plan shall be administered by the Sponsor's Vice
President, Human Resources (the “Plan Administrator”). The Plan Administrator
and the Committee shall have full authority to administer and interpret the
Plan, determine eligibility for benefits, make benefit payments and maintain
records hereunder, all in their sole and absolute discretion, subject to the
allocation of responsibilities set forth below.
 
4.2 Delegated Responsibilities. The Plan Administrator shall have the authority
to delegate any of his or her responsibilities to such persons as he or she
deems proper.
 
4.3 Claims.
 
(a) Claims Procedure. If any Participant, Spouse or Beneficiary has a claim for
benefits which is not being paid, such claimant may file with the Plan
Administrator a written claim setting forth the amount and nature of the claim,
supporting facts, and the claimant’s address. The Plan Administrator shall
notify each claimant of its decision in writing by registered or certified mail
within sixty (60) days after its receipt of a claim or, under special
circumstances, within ninety (90) days after its receipt of a claim. If a claim
is denied, the written notice of denial shall set forth the reasons for such
denial, refer to pertinent Plan provisions on which the denial is based,
describe any additional material or information necessary for the claimant to
realize the claim, and explain the claim review procedure under the Plan.
 
(b) Claims Review Procedure. A claimant whose claim has been denied or such
claimant’s duly authorized representative may file, within sixty (60) days after
notice of such denial is received by the claimant, a written request for review
of such claim by the Committee. If a request is so filed, the Committee shall
review the claim and notify the claimant in writing of its decision within sixty
(60) days after receipt of such request. In special circumstances, the Committee
may extend for up to sixty (60) additional days the deadline for its decision.
The notice of the final decision of the Committee shall include the reasons for
its decision and specific references to the Plan provisions on which the
decision is based. The decision of the Committee shall be final and binding on
all parties.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE V

 
MISCELLANEOUS
 
5.1 Amendment and Termination. The Board may amend, modify or terminate the Plan
at any time, provided, however, that no such amendment or termination shall
reduce any Participant’s Vested Restoration Accrued Benefit under the Plan as of
the date of such amendment or termination, unless at the time of such amendment
or termination, affected Participants and spouses become entitled to an amount
equal to the equivalent actuarial value, to be determined in the sole discretion
of the Committee, of such Vested Restoration Accrued Benefit under another plan,
program or practice adopted by a Company. In the event the Plan is terminated,
the Sponsor shall pay the Vested Restoration Accrued Benefits in accordance with
the terms of the Plan as in effect prior to such termination except as otherwise
provided in Section 6.4.
 
5.2 Source of Payments. Each Company will pay with respect to its own Eligible
Employees all benefits arising under the Plan and all costs, charges and
expenses relating thereto out of its general assets.
 
5.3 Non-Assignability of Benefits. Except as otherwise required by law, neither
any benefit payable hereunder nor the right to receive any future benefit under
the Plan may be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered, or subjected to any charge or legal process, and if any attempt is
made to do so, or a person eligible for any benefits under the Plan becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the Plan Administrator which, in his or her sole discretion, may cause the
same to be held or applied for the benefit of one or more of the dependents of
such person or make any other disposition of such benefits that it deems
appropriate.
 
5.4 Plan Unfunded. Nothing in the Plan shall be interpreted or construed to
require a Company in any manner to fund any obligation to the Participants,
terminated Participants, or beneficiaries hereunder. Nothing contained in the
Plan nor any action taken hereunder shall create, or be construed to create, a
trust of any kind, or a fiduciary relationship between a Company and the
Participants, terminated Participants, beneficiaries, or any other persons. Any
funds which may be accumulated by a Company in order to meet any obligations
under the Plan shall for all purposes continue to be a part of the general
assets of a Company.  A Company may establish a trust to hold funds intended to
provide benefits hereunder to the extent the assets of such trust become subject
to the claims of the general creditors of such Company in the event of
bankruptcy or insolvency of such Company; provided, however, that a Company
shall establish no such trust if the assets thereof are includable in the income
of any Participant pursuant to Section 409A(b) and provided further that a
Company shall establish no such trust in connection with the transactions
described in the Agreement and Plan of Merger between the Sponsor and Duke
Energy Corporation dated as of January 8, 2011.  To the extent that any
Participant, terminated Participant, or beneficiary acquires a right to receive
payments from a Company under the Plan, such rights shall be no greater than the
rights of any unsecured general creditor of such Company.
 
 
7

--------------------------------------------------------------------------------

 
 
5.5 Applicable Law. All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the State
of North Carolina to the extent not preempted by Federal law and shall be
construed in a manner consistent with the requirements of Section 409A.
 
5.6 Limitation of Rights. The Plan is a voluntary undertaking on the part of the
Sponsor and each Company. Neither the establishment of the Plan nor the payment
of any benefits hereunder, nor any action of the Sponsor, a Company or the Plan
Administrator shall be held or construed to be a contract of employment between
the Sponsor, a Company and any Eligible Employee or to confer upon any person
any legal right to be continued in the employ of the Sponsor or a Company. The
Sponsor and each Company expressly reserve the right to discharge, discipline or
otherwise terminate the employment of any Eligible Employee at any time.
Participation in the Plan gives no right or claim to any benefits beyond those
which are expressly provided herein and all rights and claims hereunder are
limited as set forth in the Plan.
 
5.7 Severability. In the event any provision of the Plan shall be held illegal
or invalid, or the inclusion of any Participant would serve to invalidate the
Plan as an unfunded plan for a select group of management or highly compensated
employees under ERISA, then the illegal or invalid provision shall be deemed to
be null- and void, and the Plan shall be construed as if it did not contain that
provision and in the case of the inclusion of any such Participant, a separate
plan, with the same provisions as the Plan, shall be deemed to have been
established for the Participant or Participants ultimately determined not to
constitute a select group of management or highly compensated employees.
 
5.8 Headings. The headings to the Articles and Sections of the Plan are inserted
for reference only, and are not to be taken as limiting or extending the
provisions hereof.
 
5.9 Incapacity. If the Plan Administrator shall determine that a Participant, or
any other person entitled to a benefit under the Plan (the "Recipient") is
unable to care for his or her affairs because of illness, accident, or mental or
physical incapacity, or because the Recipient is a minor, the Plan Administrator
may direct that any benefit payment due the Recipient be paid to his or her duly
appointed legal representative, or, if no such representative is appointed, to
the Recipient's spouse, child, parent, or other blood relative, or to a person
with whom the Recipient resides or who has incurred expense on behalf of the
Recipient. Any such payment so made shall be a complete discharge of the
liabilities of the Plan with respect to the Recipient.
 
5.10 Binding Effect and Release. Obligations incurred by the Sponsor or a
Company pursuant to this Plan shall be binding upon the Sponsor or a Company,
its successors and assigns, and inure to the benefit of the Participant or his
Eligible Spouse.  All persons accepting benefits under the Plan shall be deemed
to have consented to the terms of the Plan.  Any payment or distribution to any
person entitled to benefits under the Plan shall be in full satisfaction of all
claims against the Plan, the Committee, and the Sponsor and any Company arising
by virtue of the Plan.
 
5.11 Acceleration of Payments.  The acceleration of the time or schedule of any
payment due under the Plan is prohibited except as provided in regulations and
administrative guidance provided under Section 409A of the Code.  It is not an
acceleration of the time or
 
 
8

--------------------------------------------------------------------------------

 
 
schedule of payment if the Company waives or accelerates the vesting
requirements applicable to a benefit under the Plan.
 
ARTICLE VI

 
CHANGE IN CONTROL
 
Upon the occurrence of a Change in Control, the following provisions shall
become effective immediately:
 
6.1 Vesting.  There shall be full Vesting of each Participant’s Restoration
Accrued Benefit, regardless of any termination of employment prior to
eligibility for an Early Retirement Pension under the Retirement Plan, if he or
she is otherwise vested under the Retirement Plan.
 
6.2 No Reduction Benefit.  No amendment or termination of the Plan may reduce
any Participant's Restoration Accrued Benefit as of the date of such amendment
or termination.
 
6.3 Contributions to Trust.  The Sponsor shall irrevocably set aside funds in
one or more grantor trusts, subject to the provisions of Section 5.4, in an
amount that is sufficient to pay each Participant (or Spouse) the benefits
accrued under the Plan as of the date of the Change in Control; provided,
however, that the Sponsor shall not set aside funds, revocably or irrevocably,
in one or more grantor trusts in connection with the transactions described in
the Agreement and Plan of Merger between the Sponsor and Duke Energy Corporation
dated as of January 8, 2011.  Any such trust shall be subject to the claims of
the general creditors of the Sponsor in the event of the bankruptcy or
insolvency of the Sponsor.  The Sponsor shall establish no such trust if the
assets thereof are includable in the income of Participants thereby pursuant to
Section 409A(b).
 
6.4 Termination of Plan.  The Plan may be terminated and benefits distributed to
Participants within twelve months of a “change in control event” as defined for
purposes of Section 409A of the Code.




IN WITNESS WHEREOF, this instrument has been executed this 31st day of October,
2011.


 
 
By:
PROGRESS ENERGY, INC.
 
/s/ William D. Johnson
William D. Johnson
Chairman, President
and Chief Executive Officer




 
9

--------------------------------------------------------------------------------

 

 
 
 
APPENDIX A
 
Progress Energy Florida, Inc. (non-bargaining employees) solely with respect to
accrued benefits on or after January 1, 2002 so that no Restoration Accrued
Benefit is calculated under the Plan with respect to employment prior to January
1, 2002.
 
Progress Fuels Corporation (corporate employees) solely with respect to accrued
benefits on or after January 1, 2002 so that no Restoration Accrued Benefit is
calculated under the Plan with respect to employment prior to January 1, 2002.
 
Progress Energy Carolinas, Inc.
 
Progress Energy Service Company, LLC
 
Progress Energy Ventures, Inc.


 

 
 

--------------------------------------------------------------------------------

 
